DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-13 and 16 are pending in the application.  Claims 14-15 and 17-19 are canceled.
Priority
	This application claims priority to foreign applications CN201910394653.5, filed on May 13, 2019, and CN 201910423711.2, filed on May 21, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation
    PNG
    media_image1.png
    60
    571
    media_image1.png
    Greyscale
, and the claim also recites 
    PNG
    media_image2.png
    87
    583
    media_image2.png
    Greyscale
, which is a narrower statement of the range/limitation, and the claim also recites  
    PNG
    media_image3.png
    97
    577
    media_image3.png
    Greyscale
, which is a yet narrower statement of the range/limitation, and the claim also recites the table on p. 2-3 of 10, which is an even narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 3, 5 and 7 comprise the analogous issue.
Claim 2 recites (in part) the phrase “or, the thermogravimetric analysis curve thereof has a weigh loss of 0.16% occurred at 151.6 ± 3.0°C;”.  The standard manner in which weight loss characteristics are described in TGA thermogravimetric analysis includes a range over which the weight loss is observed.  Here, the lower end of the range is not presented, rendering the claim indefinite.
Claim 4 comprises the analogous issue.
Claim 10 recites (in part) the phrase “wherein the solvent is selected from alcohol solvent and ester solvent” and the narrower solvent limitation “or, the solvent is selected from ethanol, n-butanol, tert-butanol, ethyl formate and ethyl acetate.”, which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 12 comprises the analogous issue.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Although an essential purpose of the examination process is to determine whether or not the claims define an invention that is both novel and nonobvious over the prior art, another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be removed, as much as possible, during the examination process (MPEP 2171).
Claims 1-8, 10, 12 and 16 appear to be free of the prior art.
Allowable Subject Matter
Claims 9, 11 and 13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625